ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
Joseph Savior Sr., biological father of the above named Indian minor child, filed a timely pro se Petition for Review on January 22, 2202, from an Order Setting Child Support Payments, dated January 7, 2002, the Honorable Barry C. Bighorn Sr., presiding. He contends that the award of $150.00 per month is excessive in light of the fact that he is unemployed and presently on welfare receiving only $100.00 per month.
In its order, the Tribal Court noted that petitioner, the child’s biological mother, is “seeking an Order ... for $150 per month for the care, support and maintenance of (D.C.S.)”; that appellant is “able bodied and capable of pursuing employment on a full time basis”; and further, “(t)here are presently no statutory guidelines or appropriate formulas to guide this Court in determining an adequate amount of child support to meet the primary needs of a child...
There is no merit to appellant’s argument and if standing alone, his petition would be denied. However, in reviewing the entire file, it is noted that the Complaint for Support was filed on August 14, 2001 and the support order commences child support payments on August 1, 2001. Child support payments cannot be ordered prior to the date of the filing of the complaint for support. Redston v. Tollefson FPCOA# 357 @page 3 (2001). Thus, that portion of the Tribal Court’s order commencing child support payments: as: of August 1, 2001, is in error. Although an important principle is involved, the error is more technical in nature and the impact on the parties is minimal. Nonetheless, we remand the matter as noted below.
IT IS NOW THEREFOR THE ORDER OF THIS COURT THAT:
Paragraph 3, page two of the Tribal Court’s Order Setting Child Support Payments dated January 7, 2002, shall be amended by the Tribal Court to read: “Said payments shall commence on August 14, 2001, and continue every month thereafter, until the above minor child reaches the age of majority.” Said order is affirmed in all other respects and shall be given full force and effect without further delay.